DETAILED ACTION
This is in response to the applicant’s communication filed on 3/18/22, wherein:
Claims 1-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 
Step 1: Claim 1 recites a system and therefore, falls into a statutory category.  Similar independent claims 11 and 21 recite a method and a computer program product, and therefore, also fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?): The limitations of receive tags pertaining to a plurality of physical locations of a multi-location entity, wherein at least one tag pertaining to a location comprises a region designation; receive reputation data extracted from each of a plurality of data sources, wherein the reputation data is associated with the plurality of physical locations of the multi- location entity; generate a user interface, wherein generating the user interface comprises determining available filter options based at least in part on the received tags pertaining to the plurality of physical locations of the multi-location entity, and wherein whether a filter option is presented in the user interface is based at least in part on presence of at least one valid value, and wherein based at least in part on the multi-location entity not having a physical location in a region, the region is unavailable as a filter option; based at least in part on one or more user interactions, determine a segment of the reputation data pertaining to a subset of the plurality of physical locations of the multi-location entity, the subset comprising at least two physical locations of the multi-location entity; use the segment of the reputation data determined based at least in part on the one or more user interactions with the user interface to determine an aggregate reputation score across the subset of the plurality of physical locations of the multi-location entity; and cause the user interface to update to provide a view of reputation information pertaining to the subset of the plurality of physical locations of the multi-location entity, the view comprising the aggregate reputation score determined across the subset of the plurality of physical locations of the multi-location entity are processes that, under their broadest reasonable interpretation, are considered certain methods of organizing human activity – commercial or legal interactions (including agreements in the form of contracts and marketing or sales activities or behaviors) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Accordingly, the claim recites an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?): This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “a processor,” “a user interface,” and “a memory coupled to the processor and configured to provide the processor with instructions.”  The processor, interface, and memory are recited at a high-level of generality (i.e., as a generic processing device performing generic computer functions), such that they amount to no more than mere instructions to apply the exception using generic computer components.  Additionally, the “receiving” tags and data and “updating” information limitations may be considered insignificant extra-solution activity (see MPEP 2106.05(g)).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  When the claim limitations are considered both individually and as a whole, the claim is directed to an abstract idea.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?): The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the limitations identified in Step 2A, above, as part of the abstract idea amount to no more than mere instructions to apply the exception using a generic computer component.  

Further, the claims simply append well-understood, routine, and conventional (WURC) activities previously known to the industry, specified at a high level of generality, to the judicial exception, in the form of the extra-solution activity.  The courts have recognized that the computer functions claimed (the “receiving” and “updating” limitations) as WURC (see 2106.05(d), identifying receiving or transmitting data over a network as WURC, as recognized by Symantec).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible, as when viewed individually, and as a whole, nothing in the claim adds significantly more to the abstract idea.

Dependent claims 2-10 and 12-20 merely add further details of the abstract steps/elements recited in claims 1 and 11 without including a practical application or significantly more than the abstract idea.  Therefore, dependent claims 2-10 and 12-20 are also non-statutory subject matter.

Dependent claims 2-4, 6-10, 12-14, and 16-20 further limits the abstract idea by introducing and refining the element of filter selections, which does not include a practical application or significantly more than the abstract idea.

Dependent claims 5 and 15 further limits the abstract idea by refining the element of the user interface, which does not include a practical application or significantly more than the abstract idea.

In light of the detailed explanation and evidence provided above, the Examiner asserts that the claimed invention, when the limitations are considered individually and as whole, is directed towards an abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Martins (US 20090177988), in view of Leff et al. (US 20130085804), and further in view of Jentsh (US 20110307347).

Referring to claim 1:
Martins discloses a system, comprising: 

a processor configured to: receive ...data extracted from each of a plurality of data sources, wherein the ...data is associated with a plurality of physical locations of a multi-location entity {Martins [0024] [0045] and Fig. 1  Data storage systems 106 receive or retrieve data from external data sources 108 [0024]and each graphical branch may correspond to a particular location (e.g., country, state, city) of a particular store [0045]}; 

based at least in part on one or more user interactions with a user interface, determine a segment of the ... data pertaining to a subset of the plurality of physical locations of the multi-location entity, the subset comprising at least two physical locations of the multi-location entity {Martins [0024][0025] [0045] The views graphically illustrate the enterprise data and real-time changes to the data, according to one embodiment. Users may request particular views, such as aggregate sales data by location (e.g., country, state), from user devices 102 [0025]}; 

use the segment of the ... data determined based at least in part on the one or more user interactions with the user interface to determine an aggregate ... score across the subset of the plurality of physical locations of the multi-location entity {Martins [0024][0025][0062][0065] and Figs. 5-7 aggregate sales data by location (e.g., country, state) [0025]}; and 

cause the user interface to update to provide a view of reputation information pertaining to the subset of the plurality of physical locations of the multi-location entity, the view comprising the aggregate reputation score determined across the subset of the plurality of physical locations of the multi-location entity {Martins [0024][0025][0062][0065][0068] and Figs. 5-7 The user may change the filter level, or category, in both screen areas 706 and 702 to view data at a different filter level (such as country, or even city) [0068]}; and 

a memory coupled to the processor and configured to provide the processor with instructions {Martins [0024][0025] where the user computing devices include memory}.

Martins discloses a system for data retrieval in an enterprise system (abstract).  Martins does not disclose where the data is reputation data.

However, Leff teaches a similar system for obtaining information about a plurality of merchants (abstract).  Leff teaches where the data is reputation data {Leff [0079][0080][0084] where review scores are displayed}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Martins to incorporate reputation data as taught by Leff because this would provide a manner for comparing reviews (Leff [0080]) thus aiding the user by providing data regarding how well customer expectations are being met.

Martins, as modified by Leff, discloses a system for data retrieval in an enterprise system (abstract).  Martins, as modified by Leff, does not disclose receive tags pertaining to a plurality of physical locations of a multi-location entity wherein at least one tag pertaining to a location comprises a region designation; and generate a user interface, wherein generating the user interface comprises determining available filter options based at least in part on the received tags pertaining to the plurality of physical locations of the multi-location entity, and wherein whether a filter option is presented in the user interface is based at least in part on presence of at least one valid value, and wherein based at least in part on the multi-location entity not having a physical location in a region, the region is unavailable as a filter option in the user interface.

However, Jentsh teaches a similar system for delivering an evaluation report (abstract).  Jentsh teaches receive tags pertaining to a plurality of physical locations of a multi-location entity, wherein at least one tag pertaining to a location comprises a region designation {Jentsh [0073] The location folders 562 each contain metadata representing a geographic locale or point of a project, such as a state, county, city or other location of the project [0073]}; and generate a user interface, wherein generating the user interface comprises determining available filter options based at least in part on the received tags pertaining to the plurality of physical locations of the multi-location entity, and wherein whether a filter option is presented in the user interface is based at least in part on presence of at least one valid value, and wherein based at least in part on the multi-location entity not having a physical location in a region, the region is unavailable as a filter option in the user interface {Jentsh [0111]-[0113] and Fig. 12 On entry by the evaluation terminal of a text name in the county selection box 1206 identifying a county for which new/open project metadata is contained in the database, the new/open project selection box 1208 displays a drop-down menu which lists text identifiers for new/open projects of the county [0112] where identifying a county for which new/open project metadata is contained in the database indicates the region is unavailable if it is not in the database}.

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Martins and Leff to incorporate tags and determining available filter options based on the tags as taught by Jentsh because this would provide a manner for permitting the user to select the information (Jentsh [0112]) thus aiding the user by allowing the user to view the data in which they are interested.

Referring to claim 2:
Martins discloses wherein the one or more user interactions comprise one or more filter selections, ... wherein the segment of the ... data comprises a filtered set of data determined based at least in part on the one or more filter selections {Martins [0025] and Figs. 5-7 where the users may select data by location such as country and/or state}.

Martins, as modified by Leff, discloses wherein the reputation data comprises a plurality of reviews {Leff [0076][0079][0080][0085] where multiple reviews from various customers are provided}.

Referring to claim 3:
Martins discloses wherein the one or more filter selections comprises at least one of a selection of a geographic region, a selection of a data source, and a selection of a date range {Martins [0078] where the user may select branches associated with a geographic region, such as country, state, city, etc., as well as branches associated with time, such as years, quarters, months, days, etc.}.

Referring to claim 4:
Martins discloses wherein the one or more filter selections comprise a selection of a geographic region... {Martins [0078] where the user may select branches associated with a geographic region, such as country, state, city, etc.}.

Martins, as modified by Leff, discloses wherein the one or more filter selections comprise a selection of a data source and wherein the filtered set of reviews comprises reviews obtained from the data source that pertain to physical locations of the multi-location entity that are in the geographic region {Scott [0084] The system provides a user interface that allows the merchant to select various parameters 914 regarding the display of reviews. The review listing parameters 914 include from which third party websites reviews should be displayed (examples include, all websites or a specific website); only positive or only negative review; and a time constraint (such as before or after a particular date, or only the newest). The system also allows the merchant to select the order of display of the review, such as in date order, grouped according to positive and negative, grouped according to the source website[0084]}.

Referring to claim 5:
Martins discloses ...wherein the portion of the user interface corresponds to a geographic region, wherein the subset of the plurality of physical locations of the multi-location entity comprises physical locations of the multi-location entity in the geographic region  {Martins [0024][0025][0062][0065] and Figs. 5-7 aggregate sales data by location (e.g., country, state) [0025]}, and wherein the processor is configured to cause the user interface to update to provide a detailed view for the physical locations of the multi-location entity in the geographic region {Martins [0027][0030] and Figs. 5-7 ...the data may be updated within data storage systems 106, and user devices 102 may retrieve the updated data to update, in real time, the views provided to users[0027]}.

Martins, as modified by Leff, discloses wherein the one or more user interactions comprises hovering or clicking on a portion of the user interface {Leff [0051][0057][0060] describe hovering and clicking}.

Referring to claim 6:
Martins discloses wherein the one or more user interactions comprise one or more filter selections, ..., wherein the segment of the reputation data comprises a filtered set of ...data... determined based at least in part on the one or more filter selections... {Martins [0025][0027][0030] and Figs. 5-7 where the users may select data by location such as country and/or state}. 

Martins, as modified by Leff, discloses wherein the reputation data comprises a plurality of reviews, and wherein the processor is configured to make available, in the user interface, one or more individual reviews with respect to the one or more filter selections {Leff [0069]-[0072] where one or more of the reviews may be displayed in accordance with the user’s selections}.

Referring to claim 7:
Martins discloses wherein the one or more user interactions comprise one or more filter selections, ..., wherein the segment of the reputation data comprises a filtered set of ...data... determined based at least in part on the one or more filter selections... {Martins [0025][0027][0030] and Figs. 5-7 where the users may select data by location such as country and/or state}. 

Martins, as modified by Leff, discloses wherein the reputation data comprises a plurality of reviews, and wherein the processor is configured to cause to be presented, in the user interface, a number of reviews implicated by the one or more filter selections {Leff [0069]-[0072] where the reviews may be displayed in accordance with the user’s selections}.

Referring to claim 8:
Martins discloses wherein the one or more user interactions comprise one or more filter selections, ..., wherein the segment of the reputation data comprises a filtered set of ...data... determined based at least in part on the one or more filter selections... {Martins [0025][0027][0030] and Figs. 5-7 where the users may select data by location such as country and/or state}. 

Martins, as modified by Leff, discloses wherein the reputation data comprises a plurality of reviews, {Leff [0069]-[0072] where the reviews may be displayed in accordance with the user’s selections}, and wherein the processor is configured to cause to be presented, in the user interface, a visual representation of how an average rating across the filtered set of reviews has changed over a time period. {Leff [0057][0071][0079][0173]  The system tracks these time-stamped events against metrics like the overall marketing score and/or other data entered into or compiled the system. The system may display the measured movement in the metric up or down on a timeline chart[0057] and When a merchant selects "reviews trends" 854, the system provides a web page that allows a merchant to evaluate how the number and/or quality of reviews has changed over time. The system provides text a graphic, typically a bar chart or graph that allows the merchant to readily understand whether reviews for the merchant have been increasing in rating and/or numerosity over a time period. The system may allow the merchant to set a time period such as over a month, quarter, year, or merchant selected or specified number of years or months. The system may allow the merchant to specify which of the third party websites and social media providers should be represented in the reviews trend graph[0079] and where [0173] indicates that one of the metrics measured is the average rating of all reviews on a website}.

Referring to claim 9:
Martins discloses wherein the one or more user interactions comprise one or more filter selections, ..., wherein the segment of the reputation data comprises a filtered set of ...data... determined based at least in part on the one or more filter selections... {Martins [0025][0027][0030] and Figs. 5-7 where the users may select data by location such as country and/or state}. 

Martins, as modified by Leff, discloses wherein the reputation data comprises a plurality of reviews, {Leff [0069]-[0072] where the reviews may be displayed in accordance with the user’s selections},
and wherein the processor is configured to cause to be presented, in the user interface, a visual representation of review volume over a time period {Leff [0057][0071][0079][0173] ...the number of reviews written in a recent time period (such as for example, past week, past month, past quarter)[0173]}.


Referring to claim 10:
Martins discloses wherein the one or more user interactions comprise one or more filter selections, ..., wherein the segment of the reputation data comprises a filtered set of ...data... determined based at least in part on the one or more filter selections... {Martins [0025][0027][0030] and Figs. 5-7 where the users may select data by location such as country and/or state}. 

Martins, as modified by Leff, discloses wherein the reputation data comprises a plurality of reviews, {Leff [0069]-[0072] where the reviews may be displayed in accordance with the user’s selections}, and wherein the processor is configured to cause to be presented, in the user interface, a breakdown of reviews by type  {Leff [0070][0071] The summary of the review may include a list of the websites represented, raw numbers of neutral, positive and negative reviews, percentages of neutral, positive and negative reviews, and a total number of reviews from the websites represented[0071] where the breakdown of whether a review is neutral, positive, or negative, is interpreted as a breakdown by type}.

Referring to claims 11-20:
Claims 11-20 are rejected on the same basis as claims 1-10.

Referring to claim 21:
Claim 21 is rejected on the same basis as claim 1.





Response to Arguments
Claim Rejections – 35 USC 101
Applicant merely states that the amendments have rendered the 101 rejection moot.  Examiner respectfully disagrees, for all of the reasons provided in the 101 rejection above, and notes that this is unsupported attorney argument.  

Claim Rejections – 35 USC 103
Applicant’s arguments with respect to amended claims 1, 11, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689